DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 12/31/2021 are as follows: 
Claims 6-7 are canceled;
Claim 21 is newly added;
Claims 1-5 and 8-21 are pending;
Claims 1-5, 8-10, and 18 are withdrawn from consideration;
Claims 11-17 and 19-21 are being examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US4745965, as cited in IDS) in view of Parro (US4333517, as previously cited).
Re Claim 11. Katsura teaches a condenser module (B) for exchanging heat between an outdoor airstream flowing outside of an interior of a building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing), the condenser module comprising (Figure 4): 
a housing (Figure 4 illustrates the condenser module is in a housing) configured to be mounted on a top of the building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing and being located at);
a heat pipe assembly (1-8) disposed in the housing, the heat pipe assembly being configured for fluid connection to a heat pipe assembly (evaporation section “A” comprised of pipes 1, 2, 3) disposed in the interior of the building such that a refrigerant can flow between the heat pipe assembly disposed in the housing and the heat pipe assembly disposed in the interior of the building, the heat pipe assembly disposed in the housing being configured to transfer heat to the outside airstream flowing outside of the interior of the building structure when the heat pipe assembly disposed in the housing is fluidly connected to the heat pipe assembly disposed in the interior of the building (The italicized portion is intended use of the condenser module. Since the claim is only drawn to the condenser module, the connection of outside elements to the condenser module is immaterial to the actual condenser module structure itself.  Nevertheless, Katsura teaches the second heat pipe assembly disposed in a second housing as illustrated in Figure 4), the condenser module being free of any compressors or pumps for facilitating heat exchange (Figure 4 illustrates a separated heat pipe assembly comprising an evaporation section “A” in a first housing and a condensation section “B” formed of vapor header 5, condensation piping 4, and liquid header 6.  The two sections are connected by liquid pipe 8 and vapor pipe 7 and operates based on natural phenomenon without the use of valves, compressors, or pumps to circulate a working fluid, wherein the working fluid is considered a refrigerant; Column 3 line 21 to Column 4 line 19); and
Katsura fails to specifically teach at least one fan mounted on the housing for drawing the outside airstream into the housing for transferring heat between the heat pipe assembly and the outside airstream.
However, Parro teaches at least one fan (30) mounted on the housing (Figure 1 illustrates a housing on the left side containing the fan 30 and heat exchanger 20) for drawing the outside airstream (14 is outside air, 34 is the outside airstream) into the housing for transferring heat between the heat pipe assembly (20) and the outside airstream (Figures 1-2; Column 4 lines 17-53).  Parro teaches the benefit of the fans is to increase airflow across the heat exchangers to thereby increase the thermal capacity of the system (Column 4 lines 66-68).
Therefore, in view of Parro's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a fan to the condenser module housing of Katsura in order to increase the airflow across the condenser and thereby increase the thermal capacity of the system, as is well-understood in the art.

Re Claim 19. Katsura teaches a condenser module (B) for exchanging heat between an outdoor airstream flowing outside of an interior of a building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing), the condenser module comprising (Figure 4): 
a housing (Figure 4 illustrates the condenser module is in a housing) configured to be mounted on a top of the building structure (This is intended use of the condenser module, of which the condenser module of Katsura is capable of performing and being located at);
a heat pipe assembly (1-8) disposed in the housing, the heat pipe assembly being configured for fluid connection to a heat pipe assembly (evaporation section “A” comprised of pipes 1, 2, 3) disposed in the interior of the building such that a refrigerant can flow between the heat pipe assembly disposed in the housing and the heat pipe assembly disposed in the interior of the building, the heat pipe assembly disposed in the housing being configured to transfer heat to the outside airstream flowing outside of the interior of the building structure when the heat pipe assembly disposed in the housing is fluidly connected to the heat pipe assembly disposed in the interior of the building (The italicized portion is intended use of the condenser module. Since the claim is only drawn to the condenser module, the connection of outside elements to the condenser module is immaterial to the actual condenser module structure itself.  Nevertheless, Katsura teaches the second heat pipe assembly disposed in a second housing as illustrated in Figure 4), the heat pipe assembly comprising a top header (5), a bottom header (6), and a plurality of heat pipes (4) extending vertically to provide fluid communication between the top header and the bottom header. (Figure 4 illustrates a separated heat pipe assembly comprising an evaporation section “A” in a first housing and a condensation section “B” formed of vapor header 5, condensation piping 4, and liquid header 6.  The two sections are connected by liquid pipe 8 and vapor pipe 7 and operates based on natural phenomenon without the use of valves, compressors, or pumps to circulate a working fluid, wherein the working fluid is considered a refrigerant; Column 3 line 21 to Column 4 line 19); and
Katsura fails to specifically teach at least one fan mounted on the housing for drawing the outside airstream into the housing for transferring heat between the heat pipe assembly and the outside airstream.
However, Parro teaches at least one fan (30) mounted on the housing (Figure 1 illustrates a housing on the left side containing the fan 30 and heat exchanger 20) for drawing the outside airstream (14 is outside air, 34 is the outside airstream) into the housing for transferring heat between the heat pipe assembly (20) and the outside airstream (Figures 1-2; Column 4 lines 17-53).  Parro teaches the benefit of the fans is to increase airflow across the heat exchangers to thereby increase the thermal capacity of the system (Column 4 lines 66-68).
Therefore, in view of Parro's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a fan to the condenser module housing of Katsura in order to increase the airflow across the condenser and thereby increase the thermal capacity of the system, as is well-understood in the art.

Re Claim 12. Katsura teaches the heat pipe assembly comprises a top header (5), a bottom header (6), and a plurality of heat pipes (4) extending vertically to provide fluid communication between the top header and the bottom header (Figure 4; Column 3 line 21 to Column 4 line 19). 
Re Claim 13 and 14. Katsura teaches the top header can have a diameter of about 50.8mm (about 2 inches) (Figure 4; Column 8 lines 31-49) but fails to specifically teach the top header has a cross-sectional dimension of at least or greater than 3 inches.  It would have been an obvious matter of design choice to select the header diameter to be at least 3 inches, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV, A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the header diameter to be at least 3 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP 2144.05 (II).  In this instance, the variable is the header diameter and the result is the rate of heat and mass transfer through the header.
Re Claims 15 & 20. Katsura teaches each of the plurality of heat pipes has a cross-sectional dimension of at least about 1/4 inch (Column 8 lines 31-49 teaches a diameter of 38.1mm for the heat pipes, which is greater than ¼ inch). 
Re Claim 16. Katsura teaches the heat pipe assembly in the housing comprises a first heat pipe assembly, the condenser module further comprising a second heat pipe assembly disposed in the housing, the second heat pipe assembly being arranged in parallel with the first heat pipe assembly (Figure 4 illustrates multiple heat pipe assemblies in parallel in the condenser module; Column 3 line 21 to Column 4 line 19). 
Re Claim 17. Katsura teaches each of the first and second heat pipe assemblies comprises a top header (5), a bottom header (6), and a plurality of heat pipes (4) extending vertically to provide fluid communication between the respective top header and the respective bottom header (Figure 4 illustrates multiple heat pipe assemblies in the condenser module; Column 3 line 21 to Column 4 line 19). 
Re Claim 21. Katsura teaches the condenser module is free of any valves (Figure 4 illustrates a separated heat pipe assembly comprising an evaporation section “A” in a first housing and a condensation section “B” formed of vapor header 5, condensation piping 4, and liquid header 6.  The two sections are connected by liquid pipe 8 and vapor pipe 7 and operates based on natural phenomenon without the use of valves, compressors, or pumps to circulate a working fluid; Column 3 line 21 to Column 4 line 19).

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the reply that Katsura fails to teach the new limitation of at least one fan mounted on the housing for drawing the outside airstream into the housing for transferring heat between the heat pipe assembly and the outside airstream.  This argument is moot in view of the new grounds of rejection based on Parro, wherein Parro teaches a fan for directing outside air across a portion of a heat pipe assembly.
Applicant argues on page 7 of the reply that Katsura fails to teach the condenser module is free of any valves and points to column 3 lines 62-65 and column 4 lines 42-50 of Katsura as reciting the use of valves. However, the cited portions of Katsura are in relation to Figures 9-11, which are a different embodiment than the one used in the current rejection.  The current rejection (as outlined above) relies upon Figure 4, which is free of any valves as shown in the Figure.  Specifically, Figure 4 of Katsura illustrates a separated heat pipe assembly comprising an evaporation section “A” in a first housing and a condensation section “B” formed of vapor header 5, condensation piping 4, and liquid header 6.  The two sections are connected by liquid pipe 8 and vapor pipe 7 and operates based on natural phenomenon without the use of valves, compressors, or pumps to circulate a working fluid.  Therefore, the applicants’ argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763